[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE RULING ON APPLICATION FOR PREJUDGMENT REMEDY AFTER HEARING
The plaintiffs have applied for a prejudgment remedy in their lawsuit alleging deficiencies in one of the common areas of a common interest community known as Shoreview Estates.
After a lengthy hearing spread out over three different days, the court grants the prejudgment remedy in the amount of $100,000. The defendant may substitute a surety bond in the above amount in lieu of the prejudgment remedy.
Adams, J. CT Page 14647
[EDITORS' NOTE:  This page is blank.] CT Page 14648
[EDITORS' NOTE:  This page is blank.] CT Page 14649
[EDITORS' NOTE:  This page is blank.] CT Page 14650
[EDITORS' NOTE:  This page is blank.] CT Page 14651
[EDITORS' NOTE:  This page is blank.] CT Page 14652
[EDITORS' NOTE:  This page is blank.] CT Page 14653
[EDITORS' NOTE:  This page is blank.] CT Page 14654
[EDITORS' NOTE:  This page is blank.] CT Page 14655